4. Energy performance of buildings (
- Before the vote:
rapporteur. - Mr President, I would just like to say that, on the voting list for Article 7, Amendment 57, only if the first part is adopted will Amendments 106 and 117 fall.
Concerning Article 9, Amendment 102, if all of them are adopted, Amendment 60 will fall. Otherwise we have to vote on the corresponding part of Amendment 60.
Thank you Mrs Ţicău, we take due note of your observation.
- Before the vote on Amendments 109 and 124:
rapporteur. - Mr President, we have to vote on Amendments 109 and 124 too - the corresponding part.